Appeal from a judgment of the Supreme Court at Special Term (Prior, Jr., J.), entered August 28, 1984 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a determination of the Comptroller denying petitioner’s request for retirement benefits under the Laws of 1983 (ch 17). *945In discharging the duty of determining service allowances, the Comptroller’s construction of a statute will be upheld if it is not irrational or unreasonable (Matter of Spitz v Regan, 98 AD2d 920; Matter of Pierce v Regan, 98 AD2d 830). In this case, we find nothing irrational or unreasonable in the Comptroller’s construction of the Laws of 1983 (ch 17, § 1), which defines "eligible employee”. Accordingly, the judgment dismissing the petition should be affirmed.
Judgment affirmed, without costs. Main, J.P., Casey, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.